 

10

ll

12

13

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
`WESTERN DISTRICT OF WASHINGTON

 

 

 

AT SEATTLE
FRANTZ SAMSON, CASE NO. Cl9-0175JLR
-Plaintiff, RULE 16(13) AND RULE 2303)(2)
V scHEDULrNG oRDER
' ' REGARDING cLAss
CERTIFICATION MOTION

UNITEDHEALTHCARE

SERVICES, INC.,

Def`endant.-
Deadline to complete discovery on class Ju[y 3, 2019

certification (not to be construed as a
bifurcation of discovery)

 

Deadline for Plaintiffs to file motion for
class certification (noted on the fourth
Friday after filing and service of the
motion pursuant to Local Rules W.D.
Wash. LCR 7(d)(3) unless the parties
agree to different times for filing the
response and reply inernoranda).

 

 

' August 2, 2019

 

 

 

ORDER - l

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

This Order is issued at the outset of the case, and a copy is sent by the clerk to
counsel for plaintiff (or plaintiff, if pro se) and any defendants Who have appeared
Plaintiffs counsel (or plaintiff, if pro se) is directed to serve cop-ies of this Order on all
parties Who appear after this Order is filed. Such service shall be accomplished within
ten (10) days after each appearance

The court Will set further case schedule deadlines pursuant to Federal Rule of Civil
Procedure l6(b) after ruling on the motion for class certification Counselfor Plaintiff(s)
shall inform the court immediately should Plain.tiff(s) at any time decide not to seek class
certification The dates set in this scheduling order are firm dates that can be changed
only by order of the court, not by agreement of the parties The court Will alter these
dates only upon good cause shoWn. The failure to complete discovery Within the time
allowed Will not ordinarily constitute good cause As required by ~LCR 37(a), all
discovery matters are to be resolved by agreement if possible In addition, pursuant to
Federal Rule of Civil Procedure 16, the Court “direct[s] that before moving for an order
relating to discovery, the movant must request a conference with the court” by notifying

Ashleigh Drecl»;trah at (20'6)' 370-8520. See Fed. R. Civ. P. 16(b)(3)(B)(v).

gm

nmmss .RoBARr
United S ates District Judge

m _
Dated this ‘IA day of February, 2019.

ORDER ~ 2

 

 

